Citation Nr: 0615940	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected traumatic arthritis, thoracic spine, status 
post compression fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing before the RO in August 1996.  

The November 1995 rating decision denied entitlement to a 
compensable disability rating for service-connected traumatic 
arthritis, thoracic spine, status post compression fracture 
(hereinafter "thoracic spine disability"), and denied 
entitlement to an increased disability rating for service-
connected major depressive disorder.  The veteran perfected 
an appeal as to the disability ratings assigned.  In a 
February 1997 supplemental statement of the case, the RO 
assigned a 10 percent disability rating to his service-
connected thoracic spine disability, effective July 27, 1995, 
the date of receipt of the veteran's claim to reopen.  In 
October 2000, the Board denied entitlement to increased 
disability ratings for service-connected thoracic spine 
disability, and major depressive disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2001, pursuant 
to an unopposed motion to remand appeal, the Court vacated 
the October 2000 Board decision and remanded the case for 
consideration in view of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2002, the Board 
undertook additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2).  However, this regulation was 
invalidated by the United States Court of Apeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
the Board remanded the issues to the RO in July 2003 in 
compliance with due process requirements.  Subsequently, in a 
May 2005 rating decision, the RO granted a 20 percent 
disability rating for thoracic spine disability, effective 
July 27, 1995.  Although an increased rating was granted, the 
issue of entitlement to a rating in excess of 20 percent for 
thoracic spine disability remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  The May 2005 rating decision also 
granted a 100 percent disability rating for service-connected 
major depressive disorder, effective July 27, 1995.  As the 
highest rating assignable under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, has been awarded for the 
entire appeal period, this constitutes a full award of the 
benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  However, the veteran has not 
indicated that he is satisfied with the current 20 percent 
rating for thoracic spine disability, and that issue 
therefore remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), the Board has 
determined that further evidentiary is necessary with regard 
to the veteran's claim for a higher disability evaluation for 
thoracic spine disability.

The veteran's most recent VA spine examination was conducted 
in September 2002.  The examination report does not contain 
any information regarding any subjective complaints or 
objective findings relating to incapacitating episodes, 
functional loss, or neurological manifestations.  Moreover, 
in a statement submitted by the veteran in December 2004, he 
claimed that he had damaged nerves which caused electric 
shock in his body, involuntary urination, and experienced 
pain radiating from his back to his legs.  The Board finds 
that the veteran should be afforded a new examination to 
assess the nature and severity of his service-connected 
traumatic arthritis thoracic spine disability.  The record as 
it stands simply does not allow for informed appellate review 
of the current severity of the veteran's thoracic spine 
disability.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  VA 
believes that the Dingess ruling may be applied by analogy to 
other cases as well.  Thus, the RO should provide additional 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that an effective date 
for the award of benefits will be assigned if an increased 
disability rating is awarded, and also include an explanation 
as to the type of evidence that is needed to establish an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective notice 
which informs the veteran of the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA spine 
examination to address the current 
severity of his thoracic spine 
disability.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported 
to allow for application of both old and 
new rating criteria for disability of the 
spine.  The examination of the thoracic 
spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations, to include, but not 
limited to, radiating pain into an 
extremity, and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis and 
muscle spasm are present.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

3.  Review the expanded record and 
determine if a higher rating is warranted 
for service-connected thoracic spine 
disability.  Consider both old and new 
rating criteria as it applies to his 
service-connected thoracic spine 
disability.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



